Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001017
                                                        02-JUN-2016
                                                        09:11 AM



                          SCWC-12-0001017


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        STATE OF HAWAI'I,
                 Respondent/Plaintiff-Appellant,

                                vs.

                         RICK TRINQUE,
                 Petitioner/Defendant-Appellee,

                                and

                         MILES MARTINEZ,
                 Respondent/Defendant-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0001017; CR. NO. 12-1-0105)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellee’s Application for Writ of

Certiorari filed on April 21, 2016, is hereby accepted and will

be scheduled for oral argument. The parties will be notified by

the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, June 2, 2016.
Jon N. Ikenaga                /s/ Mark E. Recktenwald
for petitioner

                              /s/ Paula A. Nakayama

Tracy Murakami

for respondent
               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson